2. Laos and Vietnam
The next item is the four draft resolutions on Laos and Vietnam.
Mr President, we once again have an urgent debate on Vietnam and Laos. It is true that we have had other similar debates in the European Parliament, but we cannot really allow the current urgent debate to go unheeded.
We are, in fact, fairly concerned. Since 2006, when Vietnam was removed from the United States' blacklist for repression and human rights violations, the level of repression against human rights activists has been on the rise.
I would like to mention just one case which I think is typical, that of Mrs Tran Khai Thanh Thuy. She is a writer, blogger, journalist and activist who is currently in prison for vague reasons, the most plausible of which is that she was defending freedom of expression and human rights in her country. She is diabetic and in a poor state of health. We fear for her life and are demanding not only adequate health care for her in prison, but also her immediate release.
I love Vietnam. Vietnam is a great country and will take over the presidency of ASEAN in 2010. I believe that adopting measures which are more in line with international democratic standards could only help strengthen its moral authority further.
Mr President, the human rights situation in Vietnam is disturbing. Religious persecution, in particular of Christians and Buddhists, is the order of the day. Anyone who speaks out in favour of freedom and human rights is intimidated and kept under systematic surveillance. At the end of September, hundreds of monks from the Bat Nha monastery were attacked. Major damage was caused to the entire monastery complex while the police simply sat by and watched. The monks who sought refuge in the nearby Phuoc Hue temple were beaten up. This sort of abuse must not be tolerated. It is outrageous that the numerous calls from the European Union and other parts of the world for improvements in the human rights situation have simply been ignored. There are hundreds of reasons for at last introducing changes, particularly as next year, Vietnam will hold the presidency of the ASEAN group of countries.
The situation in Laos is not much better. At the beginning of November, more than 300 peaceful demonstrators calling for more pluralism and democracy were brutally beaten up by the secret police. All efforts to bring about a political dialogue in this country are crushed immediately by the single ruling party.
The 5 000 Hmong refugees who are currently living in camps in northern Thailand and who are a persecuted minority are also in an appalling situation. They have not been granted the status of refugees. The organisation 'Doctors without Borders', which was represented here in Parliament this week, has said that it is almost impossible for it to provide humanitarian aid in the camps because people are constantly and generally completely arbitrarily being arrested and forced to return to Laos. Any claims that these people are returning voluntarily are simply not true.
We Members of Parliament call on the Commission and the Council to give us accurate information about which of the agreements reached with these two countries on human rights and democracy are being observed. Which of the agreements have been consistently blocked? For the sake of the citizens of Vietnam and Laos, it must be possible to exert pressure on the governments of these two countries.
(Applause)
Mr President, it is welcome news that the Association of Southeast Asian Nations has established a regional Human Rights Commission. Against this background, it is shocking to meet Vietnamese monks who have been the victims of a violent attack. We on the Subcommittee on Human Rights had the honour to meet them recently.
The position of religious communities seems to be becoming more and more difficult in Vietnam. We really have to condemn the fact that more than 300 monks and nuns from two monasteries had to leave as a result of violence and that religious communities are continually being harassed. It is important that Vietnam takes notice of the recommendations of the United Nations Commission on Human Rights, which propose, for example, that United Nations Special Rapporteurs be invited to the country to monitor the implementation of freedom of opinion and religion, as well as other basic human rights.
In Vietnam, hundreds of people are being held in detention for their political and religious beliefs. Indeed, I believe that the violent attack against Buddhist monks at the end of September clearly shows that Vietnam is refusing to improve its human rights situation.
In Laos, a country under military dictatorship, the leaders of the students and teachers movement set up a decade ago are still being held in secret detention. The recent peaceful demonstrations held in support of respect for human rights were suppressed by the secret police, while the Hmong community continues to be subject to persecution.
Both Laos and Vietnam must fully comply with international standards in terms of protecting human rights. The persecution must stop against members of religious communities, minorities and, in general, against citizens doing no more than defending their political rights
It is the European Union's duty to monitor closely the development of human rights and to use all its influence to reverse this negative trend.
(Applause)
Mr President, negotiations which are in progress on a new Partnership and Cooperation Agreement between the EU and Vietnam must also include respect for human rights and civil liberties. The information reaching us shows that the situation in this regard in Vietnam is extremely disturbing, especially in relation to the repression being used against internet users. The internet is a medium which is founded on free exchange of information and views on every subject, and that on a world scale. Meanwhile, Vietnamese legal regulations on use of the internet penalise free speech in areas considered as sensitive, such as human rights and the propagation of democracy.
Rules introduced in 2008 concerning blogs require that their content be limited to personal matters, and ban the dissemination of antigovernment materials and material which undermines national security.
(The President asked the Member to speak more slowly)
Foreign non-governmental organisations report that bloggers who raise political subjects are held in prison. The institutions of the European Union must not be indifferent to these disturbing facts coming from Vietnam and, in addition to political action, legal action is also necessary. Therefore, I appeal for inclusion in the new Agreement between the EU and Vietnam of a binding clause on the matter of human rights.
on behalf of the ALDE Group. - Mr President, the ALDE Group is of the opinion that Laos and Vietnam are no democracies. Human rights are not guaranteed in either country, nor are religious or other rights. It means that we wholeheartedly support this resolution and ask the Council and the Commission to act likewise.
Mr President, once again, I would like to stress the dramatic situation of Christians in Laos and Vietnam. In both countries, the entire structure of the state and the apparatus of repression has been directed at the destruction of Christianity - of both the Catholic Church and Protestant groups.
In Laos, this is the result of a programme of the ruling communist party, which treats Christianity as a religion representing Western imperialism. In Vietnam, what is taking place is being done in contravention of formally existing law. The repression takes a variety of forms: arrests, torture, deprivation of freedom, intimidation and confinement in psychiatric institutions.
Such practices must not be allowed to pass without a strong reaction from European institutions. Although quite a number of people in Europe are fighting Christianity by legal means, it is our obligation, the obligation of all of us, to take action against the barbarity we are witnessing in some of the countries of Asia.
(FI) Mr President, in September, Laos took one important step forward in the improvement of human rights by ratifying the International Covenant on Civil and Political Rights. The Covenant covers such areas as freedom of religion, association and speech and gives individuals the right to express their political opinions.
Theory and practice, however, are sometimes a very long way from one another and the journey from the former to the latter can be a long one. Once again, a huge amount of political will is required. The leaders of the student movement arrested in the demonstrations in October 1999 and other prisoners of conscience must be freed immediately, as also must those arrested in the peaceful demonstration held on November 2 this year.
It is especially important that the Laotian authorities show their democratic mindset by drafting and implementing legislative reforms as soon as possible. National legislation must be made consistent with the international agreements that Laos has committed itself to. Only legislative reform and multi-party elections can bring democracy and, at the same time, a respect for human rights in the Lao People's Democratic Republic.
(FR) Mr President, in July 2007, I celebrated in this very Chamber the fact that 2006 had been a year of political openness for Vietnam. I called on Vietnam to accommodate all the religions represented on its territory and to allow its population to choose their form of worship freely.
More than two years on, I note that the situation has not progressed in the right direction. Freedom of worship is still not a reality in Vietnam, while the number of arrests of Buddhist monks, for instance, just to give one example, is rising.
Just as Vietnam is about to assume the presidency of ASEAN - and I must welcome in this House its efforts in the areas of health, education and the reduction of inequality - we want to use this resolution to remind this country of the importance of human rights and ask it to set an example as a future president of ASEAN.
Furthermore, I welcome that the Laotian Government has ratified the International Covenant on Civil and Political Rights. I therefore hope that this pact can be fully complied with, particularly with regard to freedom of expression and assembly.
Finally, we request the Laotian Government to do its utmost to release everyone arrested on 2 November 2009 during the attempted peaceful demonstration, as well as the leaders of the 'Student Movement of 26 October 1999'.
(PL) Mr President, in this Parliament, we spoke of Vietnam, particularly in the context of the religious persecution of Buddhists, in the previous Parliamentary term. Today, the time has come to talk once again about the violation of religious rights in both of those countries, this time against Christians. This is, unfortunately, a permanent feature of political reality in these two countries. The European Parliament, which is so sensitive to violations of human rights and the rights of minorities, must make a statement on this matter.
There is one more thing - I have come here today not only as a politician, but also as a blogger, and a fairly well-known one in Poland. As a blogger, I would like to protest at the persecution of our fellow internet users and bloggers in Vietnam. We must vigorously defend them.
(IT) Mr President, ladies and gentlemen, persecution and discrimination on religious grounds are nothing new in Vietnam. They have been going on not for just one day or one month, but for 50 years.
I shall limit myself to mentioning the most recent episodes, such as the demolition of the cathedral in Vinh Long City, replaced by a public park, or the deployment of riot police and bulldozers to remove the statue of the Virgin Mary from the Catholic cemetery in Hanoi. What is more, a priest and his parishioners were denounced for bringing someone who had threatened a priest to the police headquarters. Thus, Christians are going from being victims to being criminals.
The increase in authoritarianism is reaching worrying proportions. In fact, the Hanoi Government has demanded that 10 internet sites, which regularly disseminate dangerous political material, be blocked for security reasons and to combat those movements that oppose the party.
The situation is also extremely worrying in Laos, where Christians are being persecuted relentlessly by means of arrests and threats, to the point where they are even being expelled from their villages at times.
Mr President, religious freedom is a natural human right for each and every person. It is not a favour granted by whoever holds power. Therefore, our intervention and commitment is vital.
(PL) Mr President, we should note with satisfaction every measure which is intended to stress the importance of human rights and to highlight instances in which they are not observed in some parts of the world, in countries where people's fundamental rights are violated. When, however, we turn our attention to the violation of these rights, we must pay particular attention to those situations in particular countries in which there are violations of the rights of people of different religions and of their right to free expression of their faith and attachment in the area of religious liberty, and to demonstrate their convictions in this realm. Therefore, we should raise the alarm in every instance of drastic violations in this area.
We should also remember that, here in Europe, we should always be an example of a place on the world map which remains a model of great tradition, liberty, freedom and respect for other religions. This is why it is with a certain unease that I notice something. It is something which cannot, of course, be compared to the facts referred to here in this Chamber. I am thinking of a trend which is appearing in the judicial decisions of the European Court of Human Rights, which seems to encroach on the area of freedom of religion and the traditions of particular countries, in this case, the ruling on Italy and crosses. I think that rulings of this kind may also create a certain bad atmosphere, where some symbols and emphases are open to misinterpretation.
In summary, every gesture and every action which increases the importance of human rights is significant, and we should talk openly about this, especially in the case of countries where basic human rights are violated.
Mr President, Vietnam and Laos sadly remain the only vestiges, along with Cuba and the People's Republic of China, of one-party Communist dictatorships, where parliamentary democracy, pluralism of debate - including freedom of the media and internet blogging - and peaceful practice of religion are alien concepts.
In Vietnam, outspoken Buddhist monks and Catholics are not tolerated by the Hanoi Government, and in Laos the Hmong people are persecuted, and many have fled to Thailand. I agree that - with all the good will in the world, and in spite of endless international and UN commitments, including those made recently to the EU in trade agreements - Communist dictatorships can never be liberal democracies.
Member of the Commission. - Mr President, the Commission maintains that in recent years, there has been a substantial improvement in the general political situation in Laos, and agrees with Parliament that the ratification by Laos of the International Covenant on Civil and Political Rights (ICCPR) is a welcome step towards respect for the freedoms of faith, association, speech and the press. The Commission also welcomes the ratification of the Convention on Disability Rights and the UN Convention against Corruption.
In April, the Laos Government approved a decree allowing the formation and registration of national civil society organisations. This marks a significant step towards achieving freedom of association and allowing civil society a role in the development of the country.
However, we share the concerns of Parliament regarding political prisoners. As to the three individuals mentioned by Parliament, the authorities repeated in October 2009 their earlier statement to our delegation in Vientiane, namely that Mr Keochay had already been released in 2002. Two of the other three, Mr Seng-Aloun Phengphanh and Mr Tongpaseuth Keuakaoun, were reported to be in good health. The authorities claim to have no knowledge of Mr Bouvanh Chanmanivong.
The Commission has consulted resident diplomats and others about the alleged arrests of several hundreds of demonstrators in early December 2009. However, we have not been able to confirm the information referred to.
The Commission shares the opinion of Parliament that the detention of 158 people held in Nongkhai requires urgent solution. The Commission calls upon the Laos and Thai Governments to allow the prisoners to resettle in third countries which have offered asylum.
Regarding other Lao Hmong in camps in Thailand, a proper screening should be undertaken in order to determine the status of the offences.
Let me now turn to Vietnam. The Commission shares the concerns of Parliament about recent signs of a more hard-line attitude of the Government of Vietnam on human rights. The recent arrests and trials of peaceful bloggers and human rights defenders, as well as tensions with religious groups such as the peaceful Buddhist community and the Batna monastery, have caused legitimate concern in Europe.
We urge Vietnam, as party to the International Covenant on Civil and Political Rights, to honour its international human rights commitments and to release all those prisoners, in particular, human rights lawyer, Le Cong Dinh, democracy advocate and writer, Tran Khai Thanh Thuy, and Catholic priest, Father Nguyen Van Ly, who are currently in detention for having peacefully expressed their views.
We also agree that a more independent media would have a useful role to play to channel social discontent peacefully in times of economic stress. That is why we encourage Vietnam to adopt a press law that will be in line with Article 19 of the ICCPR on freedom of expression.
Nevertheless, we are confident about our mature human rights dialogue and cooperation with Vietnam. We believe in constructive engagement. However, in order for such engagement to remain a sustainable option, dialogue and cooperation need to show tangible results.
There will be no better demonstration that dialogue is the best option than Vietnam's own performance.
The item is hereby closed.
The vote will take place at the end of the debate.